Title: John Adams to James Warren, 4 Jul. 1786
From: Adams, John
To: Warren, James


          
            
              Dear Sir
            
            
              London
               July 4. 1786 
            
          

          Your Favour of 30. April, is arrived. I am Surprized to read in
            your Letter that “our Poverty cant relieve Us from the Piracies of the Algerines.” Are
            the thirteen United States then not worth two or three hundred Thousand Guineas? Suppose
            they borrow it at Six per Cent. there will be Eighteen thousand Guineas to pay yearly.
            We now loose a Million sterling a year, by this War.—Are we able to loose a Million and
            not pay Eighteen Thousand Pounds.? Give Congress Power and let them lay on Duties upon
            Imports or Exports upon thirteen states Sufficient to pay this Interest and you may
            borrow the Money. But I never heard or read of Sluggards, who saw so many fantastical
            Lions in the Way, as our People appear to have seen since the Peace.—
          Our Oil may find a Market in every City where a Lamp is burn’d in
            the night, if our Merchants will take Pains by Samples and Experiments to Shew the
            Inhabitants the Superiour Qualities of our Sperma Cœti Oil.
          The Picture you draw of the Ruin of the Country is horrible.— —Bad
            as it may be, Paper Money or a Suspension of Law Processes, I will venture to say would
            make it much worse.—I cannot be of your opinion that there is “a total Change in
            Principles and manners” “nor that Interest is the only Pursuit,” “nor that Riches only
            are respected.” If you look back to the year 1760 and from thence to 1774, you will find
            that Interest was courted and Riches respected, by as many, as they were during the War,
            and during the War by as many, as since the Peace.—as great a Number of, Men of Merit,
            who are poor are respected now, as were respected at any time Since our Memory. it is
            most certain that our Country men, are not and never were, Spartans in their Contempt of
            Weath, and I will go farther and say they ought not to be. Such a Trait in their
            Character would render them lazy Drones, unfit for the Agriculture Manufactures
            Fisheries, and Commerce, and Population of their Country: and fit only for War. I am
            never apprehensive of Anarchy, because I know there is Wisdom and Address enough to
            prevent it.
          All Things must tend to restore publick Faith & Confidence.
            The Debt must be funded and the Interest paid. This will put an End to that speculation
            in public Paper, which now employs all the Capitals, and produce a Circulation that will
            relieve every Distress.
          The Encyclopædia is a valuable Collection of Knowledge and worth
            the Money. The Gentlemans Pocket Farrier and Truslers practical Husbandry, I will
            endeavour to send you. You may pay Dr Tufts for them.
          The Enthusiasm for Agriculture like Virtue will be its own Reward.
            may it run & be glorified.
          I have given my Daughter to Col. Smith a Man of Merit formed in the
            School of his Countries Afflictions. I Shall want her Company, in my old Age, but the
            Conveniences of Parents are not the principal Points to be consulted, in the Marriages
            of Children. The young Couple appear to be very happy, and may they continue so as long
            as they live.
          To return to Politicks, Our Country men are not yet informed of the
            magical Effects of Circulation, and of the ruin of Stagnation.—Stagnation must exist and
            Circulation can never take Place in Society where there is not Confidence of the Members
            in the Public & in one Another. This Confidence never will be restored, untill
            the Debt is funded and all apprehensions of Paper Knavery is annihilated. The only Way
            and the effectual Way to restore our affairs is for every Wise & good Man to
            Unite in restoring Confidence in the Publick.
          With great Esteem & regard, I am dear sir / your most
            obedient & humble Sert—

          
            
              John Adams
            
          
        